DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the claim amendment filed on December 29, 2021 and wherein the Applicant has amended claims 1, 4, 8, 27, 29, canceled claim 3, and claims 11-13, 17-26, 28, 30 remain withdraw status.
In virtue of this communication, claims 1-2, 4-30 are currently pending in this Office Action.
With respect to the rejection of claims 9-10 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see the last paragraph of page 9 in Remarks filed on December 29, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 9-10 under 35 USC §112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites “The image processing apparatus according to claim 3”, but claim 3 was canceled, which causes confusing of the features that were dependent of claim 3 because those features have insufficient antecedent bases for claim 7, for example, claim 7 recited “the first authenticator”, “the execution authority”, “the hardware processor”, “the new confidential information”, etc., 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8, 14-16, 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano et al (US 20070061150 A1, hereinafter Sawano, and equivalent to JP 2007-079852 A in IDS filed on May 2, 2019) and in view of reference Lin et al (CN 107600031 A, hereinafter Lin, cited in the IDS document submitted on July 6, 2021).
Claim 1: Sawano teaches an image processing apparatus (title and abstract, ln 1-14, including an image forming apparatus 220, printer 214, etc., figs. 1-2 and details in fig. 5, including system controller 30 and operating panel 140 in fig. 5) comprising:
a voice recognizer (including voice recognition unit 2009, etc., included in the system controller 30 in figs. 5-6) that recognizes information inputted by a voice (the voice inputted by 
a hardware processor (including CPU 2001 in fig. 6) that executes, based on the recognized information, a process (software program implemented by the CPU or MPU of the system and p.11, para 162) requiring an execution authority (to be authorized or prohibited for execution at step S8 in fig. 22); 
a first authenticator (including CPU 2001 with stored software program in the media and implemented by the CPU 2001 in fig. 6, p.11, para 162) that performs authentication to determine, using first confidential information (created information related to unprocessed information at step S6-S7), whether the execution authority has been given (to check whether the processing is allowed or prohibited according to a voice input-prohibited information list at S8 or a password by voice for the unprocessed information at S8), and wherein the recognized information corresponds to the first confidential information is determined (step S5 and YES in fig. 22).
However, Sawano does not explicitly teach wherein, upon the disclosed determination that recognized information corresponds to the first confidential information, the hardware processor: invalidates the first confidential information that is preset, automatically generates new confidential information for the first authenticator, and replaces the preset first confidential information with the new confidential information.
Lin teaches an analogous field of endeavor by disclosing an authentication processing apparatus (title and abstract, ln 1-9, portion, such as control unit ECU 2, et al in figs. 2, 7) and wherein a preset first confidential information is disclosed (a pre-stored speech password, para 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the first confidential information is preset and wherein upon determining that the recognized information corresponds to the preset first confidential information, the hardware processor: invalidate the preset first confidential information, automatically generates new confidential information for the first authenticator, and replaces the preset first confidential information with the new confidential 
Claim 27 has been analyzed and rejected according to claim 1 above.
Claim 29 has been analyzed and rejected according to claims 1 and 27 above and the combination of Sawano and Lin further teaches a non-transitory computer-readable recording medium storing a program for controlling a computer of an image forming apparatus (Sawano, printer machine in figs.  2 and 5, including system controller 30 detailed in fig. 6 and including CPU 2001, RAM/ROM and HDD memories 2002, 2003, 2004, etc., in fig. 6 and storing the software program and p.11, para 162).
Claim 2: the combination of Sawano and Lin further teaches, according to claim 1 above, wherein, upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, verified that voice password in the received voice is consistent with the pre-stored speech password, para [0047]), the hardware processor invalidates the first confidential information after execution of the process corresponding to the authentication (Sawano, operation of the listing and selecting unprocessed information has been done via the voice input at steps S2-S7 and prior to the step S8 in fig. 22 and the discussion in claim 1 above and Lin, after the voice password verification passes, acquire a backup door control and invalidate the stored and passed speech password, para [0048]-[0050]).
Claim 4: the combination of Sawano and Lin further teaches, according to claim 1 above, further comprising:
an input unit (Sawano, including an operating panel 140 in fig. 5, and Lin, a voice collecting sensor 1 in fig. 2) through which another information is inputted by a method other than voice input (Sawano, after prompt at step S9, and inputted by the user via the operating panel at step S11 with direction YES in fig. 22), wherein the hardware processor prompts the new confidential information to be input through the input unit (Sawano, prompt “please input password from the operating panel” and p.10, para 146), and wherein, upon determining that the other information corresponds to the new confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, after P1 is used, P2 is used for the next authentication and P3, P4 so on, para [0050]-[0053] and the discussion in claim 1 above), the hardware processor permits execution of the authentication (Sawano, after step S11 and shift to voice input mode for the next unprocessed information of the unprocessed information list to be examined through the authentication included in steps S7-S8 in fig. 22 and Lin, P2, P3, P4 would be used for authentication, after P1 is used, para [0050]-[0053]).
Claim 5: the combination of Sawano and Lin teaches all the elements of claim 5, according to claim 4 above, including touching operation on a touch screen (Sawano, touch panel sheet applied on the LCD for operating the system, p.3, para 59 and such as one-touch button for input, p.8, para 128 and Lin, touch screen 3 in fig. 2, para [0024]), except explicitly 
The Official Notice was taken, as to be Admitted Prior Art APA because the applicant failed to traverse the examiner’s assertion of the official notice, that performing a touching operation on a touch screen to furnish an data input is well-known in the art before the effective filing date of the claimed invention for benefits of efficiently utilizing screen area for achieving both input and output I/O functions (e.g., Sawano, touch screen with the one-touch button and other touching operation and Lin, touch screen 3 for implementing a preset logic of the setting voice password, para [0071]-[0073]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the touching operation on the touch screen to furnish the data input, as taught by well-known in the art, to the touching operation on the touch screen and the another information in the image processing apparatus, as taught by the combination of Sawano and Lin, for the benefits discussed above.
Claim 6: the combination of Sawano and Lin further teaches, according to claim 4 above, wherein the other information is inputted through a key operation of a keyboard (Sawano, using the keypad on the operating panel as the keyboard to enter a password by using the numeric keys and p.10, para 157-158).
Claim 8 has been analyzed and rejected according to claims 1 and 4 above and wherein the combination of Sawano and Lin further teaches, wherein upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data 
Claim 14: the combination of Sawano and Lin further teaches, according to claim 1 above, wherein the preset first confidential information is a password used in printing document data regarding security document printing (Sawano, password and p.8, para 124-125 and p.9, para 134).
Claim 15: the combination of Sawano and Lin further teaches, according to claim 1 above, wherein the preset first confidential information is a password (Sawano, password registered in the voice input-prohibited list in fig. 20, and Lin, preset speech password P1, P2, …, P4, para [0050]-[0053]) used in using a folder that stores image data generated by scanning an original, or document data received through a communication network (Sawano, input and output of image data onto either one or both of the scanner unit 10 and the printer unit 20 via the connection between the printer unit 20 and the scanner unit 10 via the system controller 30 in figs. 1, 5, and p.2, para 42-44).
Claim 16: the combination of Sawano and Lin further teaches, according to claim 1 above, an image forming apparatus (Sawano, imaging forming apparatus in fig. 5) comprising .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of references Lin (above) and Shibuta et al (JP 2015-080120 A, hereinafter Shibuta, IDS filed on May 2, 2019).
Claim 7: the combination of Sawano and Lin teaches all the elements of claim 7, according to claim 3 above, including wherein the first authenticator determines whether the execution authority has been given to the user (Sawano, through the step S8 and the voice input-prohibited information list and confidential information such as password listed in the voice input-prohibited information list in fig. 20), and wherein the hardware processor notifies the new confidential information (Sawano, through the prompt “please enter password from the operating panel”, and p.10, para 146) and storage (Sawano, memory RAM 2002), except explicitly teaching wherein a storage that stores a notification destination of the user, and the notification destination of the new confidential information is notified.
Shibuta teaches an analogous field of endeavor by disclosing an image processing apparatus (title and abstract, ln 1-12 and including the image processing device 1 in fig. 1) and wherein a storage is disclosed that stores a notification destination of the user (mail transmission destination as confidential information is tabled and stored in MFP1 in fig. 7 and p.6, para 32, p.8, para 45), and the notification destination of the new confidential information is notified (the substitution table of the mail destination table as the notification destination is sent to the terminal 2 and displayed with message displayed and p.8, para 45-46 and p.9, para 47-48) for  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the storage and wherein the storage stores the notification destination of the user, and the notification destination of the new confidential information is notified, as taught by Shibuta, to the storage memory and notifying of the new confidential information by the hardware processor in the image processing apparatus, as taught by the combination of Sawano and Lin, for the benefits discussed above.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sawano (above) and in view of references Lin (above) and Frempong et al (US 20140315181 A1, hereinafter Frempong).
Claim 9: the combination of Sawano and Lin teaches all the elements of claim 9, according to claim 1 above, including wherein upon determining that the recognized information corresponds to the preset first confidential information (Sawano, the selected unprocessed information such as the password related to the recognized voice data and check whether voice input-prohibited information list at S8 with answer Yes, and Lin, at step 102 in fig. 1 and the discussion in claim 1 above), the hardware processor invalidates the preset first confidential information (Sawano, the password entered via the voice is invalidated by prompting “please input password from the operating panel” and p.10, para 146 and Lin, after the speech password P1 is used, the speech password P2, P3, or P4 would be used the next time for the same control, para [0050]-[0053] and the discussion in claim 1 above), and a except explicitly teaching 
the second authenticator that performs authentication to determine, using second confidential information that is preset, whether the execution authority has been given,
wherein, upon determining that the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information.
Frempong teaches an analogous field of endeavor by disclosing signal processing apparatus for image processing (title and abstract, ln 1-12 and fig. 1 and including a printer 608 in fig. 6) and further teaches a first confidential information and a second confidential information (profile images having multiple still images of the user and related to profile data stored in a profile database 104-A in fig. 1 and the profile data include one or more physical and performance attributes of the alleged user, e.g., age, name, still images, video, fingerprint sample, retina scan, DNA sample, identification information, etc., p.3, para 30-33) and wherein upon determining that information recognized by a first authentication procedure corresponds to a confidential information (no matching found after comparison of profile image to a selected image of the image patch, p.8, para 82), a hardware processor (including processors 760 in fig. 7 and implementing instructions stored in the memory 770 and 780 in fig. 7) invalidates the first confidential information (an indicator having non-authentication is added at step 518 in fig. 5) and a second authentication processing (selecting another image from still image batch at step 508 directed by additional image step 520 in fig. 5) that performs authentication to determine whether authority over execution of the process has been given using second confidential 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the second confidential information and wherein the second authenticator that performs authentication to determine, using first confidential information that is preset, whether the execution authority has been given, wherein, upon determining that the information recognized by the voice recognizer corresponds to the first confidential information, the hardware processor does not invalidate the second confidential information, as taught by Frempong, to the second confidential information in the image processing apparatus, as taught by the combination of the combination of Sawano and Lin, for the benefits discussed above.
Claim 10: the combination of Sawano, Lin, and Frempong teaches, according to claim 9 above, where the second authenticator performs card authentication where information stored in a card is read for authentication or biometric authentication where biometric information of a user is used (Frempong, performing biometric authentication by using profile data include biometric information, e.g., fingerprint of the user and p.3, para 30-33 and the discussion in claim 9 above).

Response to Arguments

Applicant's arguments filed on December 29, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. Although a new ground of rejection has been used to address additional limitations that have been added to at least claim 1, a response is considered necessary for applicant’s arguments since references Sawano and Lin will continue to be used to meet several claimed limitations. 
With respect to prior art rejection of claim 1 under 35 USC §103(a), as set forth in the Office Action, the applicant, about the amendment feature “automatically generate …”, argued because “Lin’s passwords P1-P4 are preset and used in a repeated manner, which is contrary to the claimed ‘new confidential information’ automatically generated”, as asserted in paragraph 1 of page 11 in Remarks filed on December 29, 2021.
In the response to the argument above, the Office respectfully disagrees because (1) claim 1 broadly recited “automatically generates new … information with no recitation of how “new … information” is generated automatically (in light of the specification, there is no disclosure of how the “new … information” is generated automatically), and (2) Lin clearly http://dictionary.sensagent.com/generate/en-en/) and thus, with respect to the Lin’s application (executed by ECU), P1 in the Lin’s password loop is no longer validated for the next usage, and in turn, replaced with the next one P2 in the password loop, i.e., P2 is “generated”, caused or returned from “the loop” automatically, which is consistent with the amendment and argued feature above and thus, the argument is moot and the prior art rejection of claim 1 under 35 U.S.C. 103(a) is maintained. 
In the response to this office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654